Title: To Benjamin Franklin from Deborah Franklin, [13–18 October? 1767]
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
[October 13–18? 1767]
I have reseved all your letters down to July 3d the laste by mr. Nevese whare in you say that by the packit you shall anser all mine and your friends letters by Folkener Friend and the Packit but that is arived and no letter from you to aneybodey which is verey surpriseing to them I say that I thinke you have wrote but by sum mistake thay was not put on borde the packit and will I hope cume by Capt. Folkener.
I have wrote a long letter and ansered all your qustens but donte send it tell I reseve yours for I shold not like aney one eles to have the reading of it not that it containes aney thing but famely a faires. I have menshoned to Naney to go backe but shee is not in Clind but I am told that shee is aire to nighn Hundreds a yeare. I raly wish it was trew. Salley writes by the packites and that is to go to morrow. I send this by our nabor mr. Rolfe. Capt. Budin and his Brother Jemey Budin asked me for letters but as I am so verey poor a writer I menshon them in this letter.
Yisterday Cosin Devenporte Come to tell me that Polley Mecume was dead. I had a Letter from [sister] laste Sunday by one Capt. Parker who was to Cole on me for Sistur Franklins Close as I had desired Sister to get one to Cole on me for them and sume of yours for poor Petter who is still a live. I shold not a disposed of aney thing of yours but the mothe is got in them for all the Caire I Cold take so now to tell you Sister wrote me word that Polley was gon to Nantuckit and shee had heard that shee was better but the Capt. of this vesill had Cold att Nantuckit and that Polley was dead. I have not seen him but shall and will inquier about it and send word as Salley writes tomorrow. I shall say no more that shee is better then shee has bin all sumer but much disopinted as was mr. Beache. You will hear by your friends how the Eleckshon is. John writes [Wright’s] widdow is Dead as is our mrs. Mockridg and Capt. Arther I have wrote in my letter that is to go after I hear. I own it will be along one. Mr. Dufell is very much plesed with his presente and beges you to excepte his beste thankes for it he his wife and Children sendes thare Love and Dutey to you. Shee has two to show you that you never saw and shee is but Jeste recoverd of a leying in of a Dead Child. mr. Galleway ses he has wrote about Polley pitts shee is heare att this time shee sendes her Dutey to you.
Be so good as to give my beste Compleymentes to good mrs. Stephenson and to our Dear Polley and to our Salley Frankelin. I love her so far as London.

Now I am to retarne you thankes for the Picktuer for the Hankescher I gave Salley al of them thay is verey hansum and for the pettey Cotes. Salley had the fineste of them I admier the negleagia verey much and the Cote is verey buteyfull the hood and hankitcher is quite fhantcy the apron all so. I have not heard from Billey senes I sente his things up but I supose he reseved them safe as Cusin Worddel and Dafter wente in the boote and I desired her to tell Billey I had sente them up.
Mr. Foxcrofes air bouth well as is our Nabor Thomsons and I have heard that mrs. Grase and Dafter and her three Dafter is well and all but mr. Potts Sener. Now I am to tell you that our Sukey Shippen is marreyed it was a sorte of a run a way afaire all thow it is to a parson. He was Cold to Boston and setteld thair and it had all moste kiled him and Sukey so after a year he come back and he apered on a satter[?] evening and on the thusday after shee lefte her fathers house and was marreyed at her Ante Willins and wente to her husbands mothers and is returned to her fathers agen but wather he has seen her I cante say but I am told that he is chosen Preseydente of Prinseton Colledg and is to be thair in a yeare but her father is so distreste abought her leveing of him for that time that he wonte let aney bodey say aney thing to him about it. I have bin over to see mrs. Shippen and comforte her as well as I can.
I have seen Cusin willkissin shee sendes her love to you as Dus Cusin Northe who I saw laste evening in my way Home from seeing Tomey Bondes wife who has bureyed her eldeste Dafter who has lefte seven children. Mrs. Bond and I air old aquintans and I took sum paines to see her. Billey Master has Bureyd his only son and his wife is as low as Can be and a live.
I have borrowed a kee and opened E Browns trunke as did the Printer sume time a go that he wrote two to take caire of his tickit butt I shold a sed that when mrs. Rakeshaw asked me to take the Cair of his trunke shee told me the kee was loste so I did not know what was in it but one day I saw in the Closit a Cote that I did not know. I asked Gorge hough it came thair he sed mrs. Rakeshaw sente it but laste evening I borrowed the kee agen that opened the trunke I found no lite Colored Clothe Cote but I send the Cote and jackit and the jackit lined with green. Thair is no pockit Book nor was thair aney when the printer and Naney looked for it before so shold a sente the No of it and of who he bought it. I shall aske young Budin to take his close now this is ocktober 19 Jemey Budin has a Cote and two Jackites in his cheste for E Brown.
D F
I have had Such a unsetld time with what did not Conserne me about roses[?] and seeing so maney straingers and poor mrs. Nelson and so on that you will reseve the letters not as I did in tend but as it falls ought but the Packit will saile the end of this weeke and this minit I hear that Capt. Egdon is to saile att a 11 o clocke. Salley send her Duty and note by J Budin I am your Afeckshonet wife
D Franklin
Philidelphey ocktober the 19 1767
